DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
Claims 1, 13-19 and 45-52 are pending in the current application.
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. The examiner notes that the arguments presented are similar to those presented on 7/22/2020 with the exception noted below regarding claim 1. 
Regarding claim 1: applicant’s arguments are similar to those presented on 7/22/2020 except now the applicant disputes the inherency of the controller in the prior art of Roycroft, WO02/44006. As noted by the applicant, Roycroft is silent on a controller to control the power for actuating the drive means disclosed.  However, implicit disclosure takes into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  Roycroft WO02/44006 discloses an actuation system for protracting and retracting a retractable wheel 8.  The retraction system further comprises an actuator 34 and a drive means 32 
Applicant then repeats the arguments which focus on the time limitation of retracting or protracting the wheels within 5 seconds.  Applicant’s arguments further refer to page 3 of the description of the present application which describe several known systems and methods of providing power for the retraction and protraction of the wheels. The methods described may have limitations in smoothness of operation or precise control, but are capable systems of meeting the time limitations cited.  As stated in the rejection a time limitation is not a structural limitation and an artisan during the design of the system could select appropriately sized components and corresponding power sources (be it hydraulic, pneumatic or electrical) to achieve the protraction or retraction of the wheels in the desired time limitations.
Regarding claims 13-19 and 45-52: Firstly, applicant relies on arguments directed to claim 1 which have been addressed above.  Applicant then states that “Roycroft does not disclose a primary power of 12V and a boost power of 24V, but rather a primary power of 24V which can be reduced to 12V.”  The examiner notes that cited art of Roycroft, WO 02/44006 does not disclose a particular power arrangement of 12V or 24V and believes the applicant’s comment is directed to the prior art of Albright, US 5225761.  Roycroft does disclose that the means to drive the actuator may be hydraulic, pneumatic or electrical.  Applicant’s arguments state that Albright is not concerned with the problem of how to provide a boosted additional power where the electrical circuit in 
The previous rejections are upheld.
Drawings
The drawings filed 3/22/2021 are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO 02/44006 (disclosed by applicant).  WO 02/44006 discloses an actuation system for protracting and retracting a retractable wheel 8 comprising: an actuator 34, at least one retractable wheel 8 and or a track drive assembly of an amphibian, the high speed actuation system comprising an actuator 34, at least one retractable wheel or track drive supported on a suspension assembly (14, 18, 20) and movable between a protracted and retracted position (see Fig. 2), an energy source (source of energy for driving drive means 32, disclosed as either hydraulic, pneumatic or electric), a controller (although not explicitly disclosed a controller is inherent to control the amount of power provided by the energy source, otherwise, the system could not be activated), wherein the controller controls the amount of power provided by the energy source to the actuator.  
WO 02/44006 does not disclose a time of actuation to retract the at least one retractable wheel or track drive form a protracted position to a retracted position, or to protract the at least one wheel or track drive from a retracted position to a protracted position is less than 5 seconds.  A time limitation is not a structural limitation and is only an operational or design consideration to optimize performance. An artisan confronted with the problem of retracting the wheel within a specific period of time would design the movable components, wheel or track drive, and select and actuator of appropriate size, capacity and power to achieve the desired time limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size, power supply and arrangements of movable component and actuators to achieve the .
Claims 13-19, and 45-52 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/44006 (disclosed by applicant) in view of Albright, US 5225761.  WO 02/44006 discloses the invention set forth above, but does not explicitly disclose a boosted power, a primary power at 12V and a secondary or boost power at 24V or where the controller controls the parallel or series connection of two 12V batteries (BT2 and BT3) to provide the boost power to the actuator (M1). Albright discloses a battery management system that provides primary power at 12 volts (see column 4 line 68- Column 5 line 7) and a boost power at 24 volts (to power a trolling motor, see column 4 lines 7-20) and a controller (switching circuit) that operates relays (see abstract) to control the parallel or series connection of the batteries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of WO 02/44006 with an electrical system that automatically connects 12V batteries in series or parallel to provide power to 12V components and circuits such as lights and horns and to provide 24V to circuits requiring more power such as motors and actuators. Doing so uses known methods of controlling 12V and 24V electrical loads on a boat. 
Conclusion
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617